                 IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 BELNICK, INC.,

      Plaintiff,

 V.                                                 CASE NO. CV418-240


EMECO INDUSTRIES, INC.,

       Defendant.




                                       ORDER


      Before   the      Court   is    the   Plaintiff s    Notice   of   Dismissal


Without Prejudice. (Doc. 4.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), a plaintiff may dismiss an action by

filing "a notice of dismissal before the opposing party serves

either an answer or a motion for summary judgment . . . ."As

requested   by    the    Plaintiff,      this   action    is   DISMISSED   WITHOUT

PREJUDICE. The Clerk of Court is DIRECTED to close this case.
                                746
      SO ORDERED this                day of January 2020.




                                        WILLIAM T. MOORE,6JR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




       o
